Interim Decision #1829

MATTElt OF HYATr

In Visa Petition Proceedings
DET—N-3549

Decided by District Director October 20, 1967
Beneficiaries, musicians, who are coming to the United states to perform Tor 10
hours on week ends only over a period of 4 weeks at a steak house and cocktail
lounge located within 50 miles of the United States-Canadian border, are accorded nonimmigrant classification under section 101(a) (15) (31) (ii) of the
Immigration and Nationality Act without the necessity of presenting an individual Labor certification as required by 8 CPR 214.2(h) (2) (U) since the
proposed employment comes within the purview of the blanket certification
issued by the Department of Labor on August 2, 1957, effective for an in
period, stating that qualified musicians are unavailable in the area
designated as 50 miles into the United States along the United States-Canadian
border and that the admission of aliens for employment as musicians in that
area for periods not in excess of 6 months* would not adversely affect the
wages and working conditions of workers in the United States similarly employed.

The petitioner, David L. Hyatt, is the owner and operator of Hyatt's
Lounge, 31150 Palmer Street, Westland, Michigan. The establishment
is a steak house and cocktail lounge which employs two bartenders, one
cook, four waitresses and has a coating capacity of ono hundred
seventy five patrons. Entertainment is provided on weekends by a
-

-

small dance band or so-called dance combo. The general class of patrons
is described as mature adult. The petitioner, under oath before an
officer of this Service, stated that his establishment was opened in
January 1963 and enjoys a good reputation in the local community. A
letter from the chief of the Westland Police Department confirms the
petitioner's statement.
In order to meet the requirements of the statute and the pertinent
regulation, 8 CFR 214.2(h) (2) (ii) , it must be established, inter cilia,
that the alien beneficiary is coming to the United States to perform
temporary services; that unemployed persons capable of performing

such services or labor cannot be found in this country; and that the
° See note, page 592.

591

Interim Decision #1829
employment of the beneficiaries will not adversely affect the wages and
working conditions of workers in the United States similarly employed.
The beneficiaries, Robert M. Dowhan, age 25, and Roland J. Rosik,
age 26, are native born citizens of Canada. Both are members of the
Windsor Federation of Musicians, Local 566 of the American Federation of Musicians. A standard musician's contract, signed by the beneficiaries, reflects that they will perform for five hours on Friday and
Saturday night, respectively, for a period of four weeks and will be
compensated at the rate of one-hundred forty dollars per week.
The Department of Labor has furnished this Service with a blanket
certification reflecting its determination that qualified musicians are
unavailable in the Canadians United States border area, designated as
50 miles into the United States along the Canadian border, and that

the admission of aliens for employment as musicians in that area for
periods not in excess of six months* would not adversely affect the
wages and working conditions of workers in the United States similarly employed. By its terms, it is effective from the date of issuance,
August 2, 1967, until withdrawn by that Department.
Since the petitioner's place of business lies well within the described
border area; the employment is temporary in nature and for a period
of less than 6 months, the proposed employment is within the blanket
certification referred to. Also, that certification is considered to be the
equivalent of the individual certification normally required in this type
of visa petition. Therefore, presentation of an individual certification
by the petitioner is not required_
It is ordered that the petition be approved for classification as
temporary worker under section 101(a) (15) (H) (ii) of the Immigration and Nationality Act, valid to October 25, 1967.
• Note: By letter 1/17/88 the Department of Labor reduced the precertifted
maximum period of employment from six months to 80 days, effective February
1, 1968.

592

